Title: From George Washington to John Forbes, 12 September 1758
From: Washington, George
To: Forbes, John

 
To His Excellency Genl Forbes. 
SirCamp at Fort Cumberland 12th Septr 1758    
In consequence of a Letter from Colo. Bouquet, I wrote to Mr Walker, or Person acting in his behalf for all the Waggons he coud readily procure, and desird that those Waggon’s might be loaded up with Flour or Corn, agreable to the Colos. request. The Inclosd is an answer to that Letter. Colo. Bouquet being advancd I was at a Loss to whom I shoud communicate the contents, and therefore have taken the liberty of sending it to you, Sir, that you may Issue such Orders as appear necessary on this occasion.
I am extreamely sorry to hear of your Excellency’s Indisposition, but hope to have the pleasure shortly of seeing you at Rays Town much amended, if not quite recover’d. I am Yr Most Obedt & Most Hble Servt

Go: Washington

